—In a proceeding pursuant to CPLR article 75 to stay an uninsured motorist arbitration pending, inter alia, the deposition and independent medical examination of the claimants, the appeal is from an order of the Supreme Court, Kings County (Held, J.), dated January 5, 1999, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in ordering medical authorizations, discovery of medical records and reports, depositions, and physical examinations of the appellants in aid of the arbitration (see, CPLR 3102 [c]; Hendler & Murray v Lambert, 127 AD2d 820; Matter of State Farm *393Mut. Auto. Ins. Co. v Wernick, 90 AD2d 519). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.